DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 April 2021 has been entered.

Response to Amendment
	Examiner acknowledges the amendment filed 08 April 2021 wherein: claims 1-8, 21, and 25 are amended; claims 9 and 26-27 are canceled; claims 28-29 are newly added; claims 1-8, 10-25, and 28-29 are pending.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 08 April 2021, with respect to claims 1-8, 10-25, and 28-29 have been fully considered and are persuasive.  The rejection of 08 January 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-8, 10-25, and 28-29 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest a method of measuring radiation, the method comprising: measuring a baseline parameter value indicative of a baseline electrical resistance of an active layer of a memristor between an upper surface of the active layer and a lower surface of the active layer, wherein the active layer has a thickness of at least 50 μm by which the upper surface of the active layer is separated from the lower surface of the active layer; after measuring the baseline parameter value, exposing the active layer to radiation during a first period of time; after the first period of time, measuring a post-exposure parameter value indicative of a post-exposure resistance of the memristor; and generating an estimate of an amount of the radiation to which the active layer was exposed during the first period of time base on a difference between the post-exposure parameter value and the baseline parameter value.

Roy (US 2014/0077090) discloses a method of measuring radiation, the method comprising: exposing an active layer (reactive material) of a memristor to radiation (photons) during a first period of time (time of impingement; time interval of exposure); measuring a signal during a measurement time; and generating a radiation measurement based at least in part on the signal measurement (par. [0006]-[0011], [0063], [0083]-[0092], claim 12).
McLain (McLain, M.L. et al., “The Susceptibility of TaOx-based Memristors to High Dose Rate Ionizing Radiation and Total Ionizing Dose”, 2014, IEEE Trans. Nucl. Sci. 61(6), pp. 2997-3004) discloses a signal is a signal current measured while a voltage value is applied to a memristor, wherein a measurement time is after a first period of time (exposure time; i.e., for determining the total ionizing dose (TID) response to ionizing radiation; Abstract, Sections II-IV).
Boland (US 2015/0090953) discloses a memristor has an active layer with a thickness of at least 50 μm (i.e., 600 μm; par. [0009]-[0014], [0026]; claims 1, 13-14).
While methods for measuring radiation using a memristor were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed method, absent the benefit of Applicant’s disclosure.
Applicant’s specification suggests an advantage of the invention is providing radiation detection using a memristor having passive low power characteristics (Applicant’s specification, par. [0033]).

Regarding claim 21, the claim is allowed due to comprising similar limitations to those of claim 1.

Regarding claims 2-8, 10-20, 22-25, and 28-29, the claims are allowed due to their dependence on claims 1 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884